Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Wen on 11 March 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 25: line 16, “wherein the sliding layer is applied to at least a portion of the base layer of the at least a portion of the first slide body by powder coating to have crystallinity on the at least a portion of the base layer.” has been replaced by --wherein the sliding layer is applied to at least a portion of the base layer of the at least a portion of the first slide body by powder coating to have a degree of crystallinity of at least 80% of the coating polymer’s maximum theoretical crystallinity on a surface of the sliding layer.--
Claim 49: lines 14-15, “to form crystallinity on the at least a portion of the base layer” has been changed to --to form a degree of crystallinity of at least 80% of the coating polymer’s maximum theoretical crystallinity on a surface of the sliding layer--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 25
wherein the sliding layer is applied to at least a portion of the base layer of the at least a portion of the first slide body by powder coating to have a degree of crystallinity of at least 80% of the coating polymer’s maximum theoretical crystallinity on a surface of the sliding layer

Claim 49
Applying a powdered plastic or powdered plastic compound forming a sliding layer to at least a portion of the base layer by electrostatic powder coating to form a degree of crystallinity of at least 80% of the coating polymer’s maximum theoretical crystallinity on a surface of the sliding layer

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656